Exhibit 10.1

 

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

Dated as of September 10, 2015

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 21, 2014

 

THIS AMENDMENT NO. 2 (“Amendment”) is made as of September 10, 2015 by and among
Ethan Allen Global, Inc. (the “Borrower”), the financial institutions listed on
the signature pages hereof and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) under that certain Amended
and Restated Credit Agreement dated as of October 21, 2014 by and among the
Borrower, the other Loan Parties party thereto, the Lenders and the
Administrative Agent (as amended and as may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower,
Holdings, the Lenders party hereto and the Administrative Agent have agreed to
enter into this Amendment.

 

1.     Amendments to Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:

 

(a)     The definition of “Change in Control” set forth in Section 1.01 of the
Credit Agreement is amended to amend and restate clause (b) thereof in its
entirety to read as follows:

 

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated, appointed or
approved for election by the board of directors of the Borrower nor (ii)
appointed by directors so nominated, appointed or approved;

 

(b)     Section 3.06(a) of the Credit Agreement is amended to add the
parenthetical “(other than threatened actions, suits or proceedings in respect
of any continuing director change in control provisions that could not
reasonably be expected to have Material Adverse Effect)” to the end of clause
(i) thereof.

 

2.     Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Lenders and the Administrative Agent.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

 

(a)     This Amendment and the Credit Agreement (as amended hereby) constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)     As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

4.     Reference to and Effect on the Credit Agreement.

 

(a)     Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)     Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

5.     Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, the Borrower reaffirms the
terms and conditions of the Credit Agreement, the Security Agreement and any
other Loan Document executed by it (and any and all Liens on the Collateral
granted thereunder to the Administrative Agent for itself and the Secured
Parties) and acknowledges and agrees that the Credit Agreement, the Security
Agreement and each and every such Loan Document executed by the Borrower in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed.

 

6.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

7.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

8.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

ETHAN ALLEN GLOBAL, INC.,

as the Borrower

 

 

By:_____________________________________
Name:
Title:

 

 

 



 

 Signature Page to Amendment No. 2

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and individually as a Lender

 

 

By:_____________________________________
Name:
Title:

 

 

 

 

 Signature Page to Amendment No. 2

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

 

By:_____________________________________
Name:
Title:

 

 

 

 



 Signature Page to Amendment No. 2

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014

